Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-23, without traverse, in the response filed 07/13/2021 is acknowledged. 
Claims 1-23 are being considered on the merits. 
Claim Objections
Claim 1 recites “preparing”. It is suggested to use ‘producing’. 
Claim 6 is objected to for “sodium hypochlorous”. The typo should be corrected to read ‘sodium hypochlorite”. 
Claims, 8, 10, 11, 12, 18, 19, 20, 21, 22 are objected to for “and” at the end of each claim. Limitations should be recited in the alternative, therefore, “and” should be recited as ‘or’.
Claim 9 is missing in the list of claims. 
Claims 24-29 drawn to a seaweed meal are non-elected claims. The status of claims 24-29 should be stated as “withdrawn”. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-23  are rejected under 35 U.S.C. 103 as being unpatentable over   Di Tommaso et al. (US 2015/0164125, hereinafter R1) in view of Therkelsen (US 2005/0020828, hereinafter R2)
The method of claim 1 is a process for producing seaweed meal suitable for food applications wherein the seaweed is first cleaned with water. The cleaned seaweed is treated with salt using heat. Other treatments include bleaching the seaweed material and hydrolyzing it using cellulase. 
Claim 1 - R1 discloses a method for producing seaweed meal wherein seaweed is harvested, cleaned, dehydrated and milled into a powder. (Abstract)
Claims 1, 14 - R1 discloses the harvesting of seaweed [0016], chopping the seaweed [0023], cleaning the seaweed using high pressure water [0025, 0026]. The cleaned seaweed is dried [0036, 0037,0044]. The dehydrated seaweed if finally ground [0054]. 
The overall method of producing a seaweed meal is clearly disclosed by R1.
R1 is silent regarding the treatment of the seaweed with salt by heating. 
Claims 1, 23 - R2 discloses a method for preventing the dissolution of polysaccharides from the seaweed material during the processing steps. R2 teaches that adding salts to the reaction mixture suppresses or avoids the dissolution of the seaweed polysaccharides. These salts include chlorides of sodium, potassium and/or calcium. [0079] The material including the salts may be heated up to 95C without dissolving the polysaccharide. [0080]. 
Therefore, producing seaweed meal by cleaning the material and heat treating the material using salt to prevent the dissolution of polysaccharides would have been obvious to one of ordinary skill in the art. One would heat the seaweed material to pasteurize the material for destruction of pathogens. However, since heating the material induces the dissolution of the polysaccharides, inclusion of salt would have prevented the dissolution of the polysaccharides, absent any evidence to the contrary.
Claims 1-23  are rejected under 35 U.S.C. 103 as being unpatentable over   Di Tommaso et al. (US 2015/0164125, hereinafter R1) and Therkelsen (US 2005/0020828, hereinafter R2), further in view of CN 104911229 (Machine translation, hereinafter R3)
The disclosures of R1-R2 are incorporated by reference as outlined above. 
R1 and R2 are silent regarding the bleaching and enzymatic hydrolysis of seaweed meal. 
Claims 2, 6, - R3 discloses a process for producing seaweed. Step 7 is the bleaching step using sodium hypochlorite. Step 8 is washing off the bleach solution from the material. (pages 2-3).
R3 discloses the process for Gracilaria japonica. (page 4, par. 2)
Claims 7, 8, 10, 11, 12 - In Example 2, an enzyme treatment is included in the process. (page 5)
Claim 13 - R3 teaches the use of cellulase in processing the seaweed. (Example 2)
It is noted that dependent claims recite the concentration of chemicals used, reaction times, processes temperature, enzyme composition strength; etc. However, 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by heat treating the seaweed material in the presence of salt to avoid the dissolution of endogenous polysaccharides. In order to further lighten the color of the seaweed, a bleaching step would have been carried out followed by an enzymatic step to make the seaweed meal water dispersible/soluble as motivated by R3.  The enzymatic hydrolysis may be the last stage of process.  Absent any evidence to the contrary and based on the teachings of the cited reference, there would have been a reasonable expectation of success in producing seaweed meal that is clean, has a lighter color and is water soluble due to the partial enzymatic hydrolysis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791